Title: [To Thomas Jefferson from Schweighauser & Dobrée, 27 January 1787]
From: Schweighauser & Dobrée
To: Jefferson, Thomas


[Nantes, 27 Jan. 1787. Recorded in SJL as received 31 Jan. 1787. Not found, but see TJ’s reply, 12 Feb. 1787. Enclosure: Copy of the resolution of Congress of 16 Oct. 1786 directing TJ to adjust the claim of Daniel Schweighauser against the United States “in such manner as he shall judge most for the interest and honor of the said states; and that the property of the United States in the custody of the … claimant, be applied towards the discharge of the balance, if any, which shall be found due” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxxi, 878–9).]
